LEMMON, Justice,
concurring in the denial of certiorari.
I disagree with the intermediate court’s treatment of Assignment No. 3. The trial court’s error in excluding evidence of pending charges against Picard was harmless, not because Picard later testified that the prosecutor made no promises to him (which would not defeat an inference of bias arising from hope of favorable treatment by the prosecutor resulting from Picard’s favorable testimony), but because defendant *973never presented evidence of any version of the occurrence which would make Picard’s testimony critical to the defense of consent.